                                            Case 3:18-cr-00289-SI Document 96 Filed 05/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00289-SI-1
                                   8                    Plaintiff,                           ORDER DENYING DEFENDANT'S
                                                                                             MOTION FOR RELEASE FROM
                                   9              v.                                         CUSTODY AND REQUESTING THAT
                                                                                             BUREAU OF PRISONS
                                  10     JACOB MARCUS KORNBLUE,                              IMMEDIATELY RECALCULATE
                                                                                             RELEASE DATE
                                  11                    Defendant.
                                                                                             Re: Dkt. No. 93
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Jacob Kornblue pled guilty to one count of possession of a firearm with an

                                  15   obliterated serial number pursuant to 18 U.S.C. § 922(k), and he is currently serving a sentence of

                                  16   12 months and 1 day. Defendant is currently incarcerated at Santa Rita Jail, and he has not been

                                  17   designated to a Bureau of Prisons (“BOP”) facility due to the COVID-19 pandemic. Kornblue’s

                                  18   projected release date is October 25, 2020, although the parties agree that this likely does not include

                                  19   any calculation for “good time” credit, as discussed infra. Defendant requests that the Court reduce

                                  20   his sentence to time served and to amend the conditions of his supervised release to instead include

                                  21   four months of home confinement.

                                  22          Defendant has filed motions seeking compassionate release pursuant to 18 U.S.C.

                                  23   § 3582(c)(1)(A). As amended by the First Step Act, that statute provides:

                                  24          [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant
                                              after the defendant has fully exhausted all administrative rights to appeal a failure of
                                  25          the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
                                              days from the receipt of such a request by the warden of the defendant’s facility,
                                  26          whichever is earlier, may reduce the term of imprisonment . . . after considering the
                                              factors set forth in section 3553(a) to the extent that they are applicable, if it finds
                                  27          that –
                                  28          (i) extraordinary and compelling reasons warrant such a reduction
                                            Case 3:18-cr-00289-SI Document 96 Filed 05/14/20 Page 2 of 3



                                              ...
                                   1
                                              and that such a reduction is consistent with applicable policy statements issued by
                                   2          the Sentencing Commission.
                                   3   Id. Defendant asserts that he has shown “extraordinary and compelling” reasons for compassionate

                                   4   release because the COVID-19 pandemic is spreading at Santa Rita Jail, which he describes as a

                                   5   “mega jail.” Defendant also asserts that the delay in transferring him to a BOP facility is impacting

                                   6   this Court’s recommendation that he be released as early as possible to a Residential Re-entry

                                   7   Center. Defendant also states that he has been unable to participate in ongoing custody proceedings

                                   8   involving his children while at Santa Rita, and that if he is released to home confinement he would

                                   9   be able to do so.

                                  10          The government contends that defendant has not shown “extraordinary and compelling”

                                  11   reasons for compassionate release, and that the sentencing factors under 18 U.S.C. § 3553(a) weigh

                                  12   against his release. The government does not contend that defendant is required to further exhaust
Northern District of California
 United States District Court




                                  13   administrative remedies.1

                                  14          The Court has carefully considered the parties’ arguments and the record in this case and

                                  15   concludes that defendant has not shown that relief is warranted. Although the Court is very

                                  16   concerned about the spread of COVID-19 at Santa Rita Jail, defendant concedes that he is relatively

                                  17   young (he just turned 40), he is in comparatively good health, and he does not have any underlying

                                  18   health conditions that place him at particular risk. Motion at 10. Further, to grant compassionate

                                  19   release, the Court must, inter alia, find that release does not pose a danger to the community. The

                                  20   Court is troubled by the fact that when law enforcement officers executed the search warrant leading

                                  21   to the conviction in this case, officers found numerous firearms, a homemade silencer, body armor,

                                  22   brass knuckles, ammunition, and high capacity magazines.

                                  23          However, the Court does find it appropriate to request that BOP immediately calculate

                                  24   defendant’s release date. Defendant’s reply states that the October 25, 2020 release date does not

                                  25   factor in 54 days of good time credit that defendant should be entitled to, which would bring his

                                  26
                                  27          1
                                                 Defendant requested that the BOP grant him compassionate release, and the BOP
                                  28   responded that it could not consider the request because Santa Rita is not a BOP facility. At the
                                       same time, Santa Rita officials do not have the authority to release federal inmates.
                                                                                        2
                                            Case 3:18-cr-00289-SI Document 96 Filed 05/14/20 Page 3 of 3




                                   1   release date to September 1, 2020. Reply at 6. Further, defendant states that he believes he is

                                   2   entitled to further credits from BOP as he was in federal custody starting on September 18, 2019,

                                   3   and that if that time was credited, his release date would be in July 2020.

                                   4          The government shall serve a copy of this order on the BOP.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: May 14, 2020                           ______________________________________
                                                                                       SUSAN ILLSTON
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
